Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the operation of converting " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the operation of retrieving" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the operation of converting" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation " the operation of filter " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation " the operation of building " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
The claim(s) recite(s) a physiological status evaluation method (process)/apparatus(machine).

Step 2A, Prong One
Regarding claims 1 and 11, the limitation of “obtaining original electrocardiogram data”, “converting the original electrocardiogram data”, “obtaining a plurality of physiological characteristic”, “filtering the physiological characteristic parameters”, “building a prediction model”, and “evaluating a physiological status ” are processes, as drafted covers performance of the  limitations that can be performed by a human using a pen and paper mathematically under the broadest reasonable interpretation standard. For example, obtaining original electrocardiogram data”, “converting the original electrocardiogram data”, “obtaining a plurality of physiological characteristic”, “filtering the physiological characteristic parameters”, “building a prediction model”, and “evaluating a physiological status ” encompass nothing more than a user printing out the original electrocardiogram data on a piece of paper and measure all the physiological characteristic parameters. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2) (III). And covers performance of limitation by mathematic calculation which falls within the “Mathematic Concepts” grouping of abstract ideas, See MPEP 2106.04(a)(2)(I). 

Step 2A,Prong Two
This judicial exception is not integrated into a practical application. In particular, claims 1 and 11 recites no additional elements that integrate the judicial exception into a practical application. Thus, the claims are directed to an abstract idea.

Step 2B
Claims 1 and 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional element. Therefore, the claims are not patent eligible.  The electrocardiogram detection apparatus, a storage circuitry, processor and a filter model of claims 1 and 11 are data gathering or pre-solution activity that is routine and conventional as shown in Kovacs US2007/0208232.

Regarding claims 2-10 and 12-20, the limitations in these claims further limits how the original electrocardiogram data are measured and used. As such, the claims are not patent eligible for the reason provided above in claims 1 and 11

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) Chan et al US2021/0315473 discloses a method for analyzing electrocardiography signal (title).
	(b) Pandia et al US2011/0066041 discloses a motion/activity, heart rate and respiration from a single chest-worn sensor, circuits, devices, processes and systems (title).
            (c) Shin et al US2013/0109946 discloses an electrocardiographic monitoring system (title).
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/RD/
Examiner
Art Unit 3792